Exhibit 10.1

[Office Depot Letterhead]

April 5, 2013

Neil Austrian

Office Depot, Inc.

6600 Military Trail

Boca Raton, Florida 33496

 

  Re: Revisions to Compensation Arrangements

Dear Neil:

Reference is made to (i) your Change in Control Agreement with Office Depot,
Inc. (the “Company”), dated May 23, 2011 (the “CIC Agreement”), (ii) your
employment letter agreement with the Company dated May 23, 2011, as amended (the
“Employment Agreement”) and (iii) the Agreement and Plan of Merger by and among
the Company, Dogwood Merger Sub Inc., Dogwood Merger Sub LLC, Mapleby Holdings
Merger Corporation, Mapleby Merger Corporation and OfficeMax Incorporated, dated
as of February 20, 2013 (the “Merger Agreement”). References herein to this
“Letter” mean this letter agreement.

In connection with the signing of the Merger Agreement and the Company’s
potential need of your assistance during 2013 to assist in connection with the
Company’s recruitment of a successor CEO and related transition and retention
issues, the Company has agreed to make certain amendments and clarifications
with respect to your CIC Agreement, your Employment Agreement and your 2012
Restricted Stock Award Agreement as set forth below.

1) Your CIC Agreement is hereby amended to provide for the following:

a) The occurrence of the “Closing”, as defined in the Merger Agreement, will be
deemed to constitute a “Change in Control” for purposes of your CIC Agreement.

b) In the event that you remain employed by the Company through the date of the
Closing, the “Employment Period” as defined in the CIC Agreement will be deemed
to continue until the second anniversary of the Closing.

c) In the event that (i) your employment with the Company is terminated without
“Cause” or you terminate employment with the Company for “Good Reason” (each, as
defined in the CIC Agreement, as modified in Paragraphs 1(d) and 4, below) prior
to the Closing and (ii) the Closing subsequently occurs, then the provisions of
Section 1(a) of the CIC Agreement shall apply and the “Effective Date” for
purposes of the CIC Agreement shall mean the date immediately prior to the date
of your employment termination.

d) Without limiting your rights under the terms of the CIC Agreement to
terminate employment for “Good Reason” under other circumstances as defined
therein, the Company hereby acknowledges and agrees that if the Company (or
successor thereto) appoints a co-Chief



--------------------------------------------------------------------------------

Executive Officer, a co-Chairman to serve alongside you or a separate Chairman
of the Board of Directors, or appoints any other executive officer not reporting
directly to you (other than any executive officer reporting, on a transitory
basis, (x) directly to the Company’s Board of Directors in connection with
strategic initiatives or integration efforts relating to the Merger (as defined
in the Merger Agreement) or (y) to the Selection Committee (as defined in the
Merger Agreement)), without your express written consent during the Employment
Period (as amended under this Letter), such appointment shall constitute a “Good
Reason” event so long as you provide the Company with 3 months’ prior written
notice of your intent to terminate for “Good Reason” as a result of such
appointment.

2) Your Employment Agreement is hereby amended to provide for the following:

a) Without limiting your rights to terminate your employment for Good Reason, in
the event that the Company recommences its search for a successor Chief
Executive Officer, you hereby agree to assist the Company’s Board of Directors
in conducting such search and encouraging retention of your direct reports and
other key employees of the Company. The occurrence of your termination of
employment at any time upon or following the Company’s appointment of a
successor Chief Executive Officer will be deemed a termination by the Company
without Cause.

b) In consideration of your agreement to provide assistance as described in
Paragraph 2(a) above, the Company hereby agrees that in the event of your
involuntary termination without “Cause”, or your termination for “Good Reason”
or due to death or “Disability” (as such terms are defined in your CIC
Agreement) prior to June 30, 2014 and prior to the Closing, then to the extent
not previously paid, the Company shall (i) continue to pay you your base salary
through June 30, 2014, (ii) pay you a lump sum amount, in cash, equal to the
cost at the time of termination of your monthly COBRA premiums through June 30,
2014 for the type of coverage you may have under the Company group health plan
(e.g., family coverage), (iii) pay you your full regular bonus for 2013 (to the
extent earned based on actual performance for 2013) on the same basis as if you
had remained employed through the end of 2013 and (iv) pay you a pro-rata bonus
for 2014 as reasonably determined in good faith by the Company’s Board of
Directors based on the period, if any, during which you were actively employed
during 2014 and the Company’s actual quarterly performance through the date of
your termination of employment (any such salary continuation, COBRA payments and
bonus payment made after your termination of employment, the “Pre-Closing
Termination Payments”). Except for severance payments or benefits that may
become payable under the CIC Agreement, the Pre-Closing Termination Payments
shall be in lieu of any severance payment or benefit under any Company severance
plan, policy, program or practice (whether written or unwritten).

c) You acknowledge and agree that in the event you receive the Pre-Closing
Termination Payments and you subsequently become entitled to receive severance
payments under the terms of your CIC Agreement, the amounts otherwise payable to
you under the CIC Agreement shall be reduced by the aggregate amount of the
Pre-Closing Termination Payments in accordance with Section 7 of the CIC
Agreement.

 

2



--------------------------------------------------------------------------------

3) Your 2012 Restricted Stock Award Agreement with the Company, dated as of
May 7, 2012 (the “2012 Service Award Agreement”), is hereby amended to provide
for potential continued service vesting while you continue to serve as a
non-employee director on the Company’s Board of Directors in the same manner as
your 2012 Restricted Stock Unit and Performance Cash Award Agreement with the
Company, dated as of May 7, 2012 (the “2012 Performance Award Agreement”).
Accordingly, in the event that the performance awards granted under your 2012
Performance Award Agreement become vested in connection with your “Qualified
Resignation” (as defined in the 2012 Performance Award Agreement), then your
outstanding restricted shares granted pursuant to the 2012 Service Award
Agreement will also vest in tandem with such performance awards.

4) With respect to any termination by you for “Good Reason” prior to the
Closing, in addition to the modifications in Paragraph 1(d) above, the
modifications to “Good Reason” as described in the provisos under
Section 2(b)(ii) of your 2012 Service Award Agreement shall apply to, and are
hereby incorporated by reference into, this Letter and your 2013 long-term
incentive grants and the award agreements pertaining thereto, dated as of the
date hereof (“2013 Awards”), with the references in such provisos under your
2012 Service Award Agreement to your “Restricted Shares” and the date which is
deemed to be the Effective Date for purposes of application of such
modifications to those 2013 Awards and this Letter to be the date of this
Letter.

5) The Company will pay or reimburse you for your reasonable professional fees
incurred to negotiate and prepare this Letter and to represent you with respect
to the CIC Agreement, Employment Agreement and all other agreements applicable
to you under the Merger Agreement, up to an aggregate maximum of $25,000.

6) It is intended, and this Letter, and the amendments of the CIC Agreement and
Employment Agreement herein, will be so construed, that any amounts payable
hereunder and the Company’s and your exercise of authority or discretion
hereunder shall either be exempt from or comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
including without limitation any 6-month delay of payment that may be required
under Section 409A(a)(2)(B)(i), so as not to subject you to the payment of
interest and/or any tax penalty that may be imposed under Section 409A.

Except as amended herein, the terms and provisions of your CIC Agreement and
Employment Agreement shall continue in full force and effect.

 

Sincerely, /s/ Marsha Johnson Evans

Marsha Johnson Evans

Director

 

Accepted and Agreed:

/s/ Neil Austrian

Neil Austrian

 

3